Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a light emitting diode (LED) driver comprising a controller configured to: detect toggles of a switch that controls whether electrical power is provided to the LED driver; determine whether a toggle sequence of the switch matches a locked operation mode sequence, wherein the toggle sequence of the switch comprises a sequence of one or more toggles of the toggles of the switch that the controller detects and particularly including “an operation mode of the LED driver to a locked operation mode in response to determining that the toggle sequence of the switch matches the locked operation mode sequence, wherein one or more settings of the LED driver are adjustable based on the toggles of the switch when the LED driver is in an unlocked operation mode and wherein the one or more settings of the LED driver are un-adjustable based on the toggles of the switch when the LED driver is in the locked operation mode” as recited in claim 1 (claims 2-9 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a lighting fixture, comprising: a light emitting diode (LED) light source; and an LED driver that provides power to the LED light source, the LED driver comprising a controller configured to: detect toggles of a switch that controls whether electrical power is provided to the LED driver; determine whether a toggle sequence of the switch matches a locked operation mode sequence, wherein the toggle sequence of the switch comprises a sequence of one or more toggles of the toggles of the switch that the controller detect  and particularly including “one or more settings of the LED driver are adjustable based on the toggles of the switch when the LED driver is in an unlocked operation mode and wherein the one or more settings of the LED driver are un-adjustable based on the toggles of the switch when the LED driver is in the locked operation mode ”as recited in claim 10 (claims 11-16 are allowable since they are dependent on claim 10).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a method of controlling operations of a lighting device, the method comprising: detecting, by an LED driver, toggles of a switch, wherein the switch controls whether electrical power is provided to the LED driver; determining, by the LED driver, whether a toggle sequence of the switch matches a locked operation mode sequence, wherein the toggle sequence of the switch comprises a sequence of one or more toggles of the toggles of the switch that the LED driver detects; and particularly including “ wherein one or more settings of the LED driver are adjustable based on the toggles of the switch when the LED driver is in an unlocked operation mode and wherein the one or more settings of the LED driver are non-adjustable based on the toggles of the switch when the LED driver is in the locked operation mode”, in combination with the remaining claimed limitations as recited in claim 17 (claims 18-20 are allowable since they are dependent on claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 
 
/Minh D A/
Primary Examiner
Art Unit 2844